In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐2498 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

LESLIE J. WOODS, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Southern District of Illinois. 
                No. 15‐CR‐30074 — Michael Reagan, Chief Judge. 
                                  ____________________ 

           ARGUED JANUARY 7, 2016 — DECIDED JULY 1, 2016 
                     ____________________ 

      Before EASTERBROOK, MANION, and SYKES, Circuit Judges. 
   MANION, Circuit Judge. The government filed a juvenile in‐
formation against Leslie Woods III,1 on May 18, 2015, charg‐


                                                 
      1The defendant was previously identified solely as LJW pursuant to 

18 U.S.C. § 5038, which provides that a juvenile’s name and picture shall 
not  be  made public  unless  the individual  is  prosecuted as  an adult.  Be‐
cause we affirm the district court’s transfer of Woods to adult prosecution, 
2                                                          No. 15‐2498 

ing  him  with  multiple  offenses  related  to  two  armed  rob‐
beries. At the time the government charged Woods he was 20, 
but  at  the  time  of  the  crime  he  was  15  and  thus,  under  the 
Juvenile  Delinquency  and  Protection  Act  (“Juvenile  Act”), 
Woods was considered a juvenile. The United States moved 
under the Juvenile Act to transfer Woods’s case for adult pros‐
ecution. After a hearing, the district court granted that motion 
and transferred the case against Woods for adult prosecution. 
Woods filed this interlocutory appeal. We affirm. 
                                                    I. 
    According  to  the  information  filed  by  the  government, 
when  he  was  15  years  old,  Woods  and  several  other  gang 
members robbed two convenience stores. The first robbery oc‐
curred  on  June  17,  2010,  when  Woods  drove  three  masked 
and armed gang members to the Best Stop convenience store 
in Cahokia, Illinois. Woods waited in the car while the other 
three  entered  and  robbed  the  store  of  over  $11,000.  During 
this  robbery  one  customer  was  shot  and  another  customer 
was  grazed  by  a  bullet.  Three  weeks  later,  on  July  8,  2010, 
Woods,  the  same  three  gang  members,  and  another  accom‐
plice  robbed  the  Mini‐Mart  gas  station  in  Cahokia,  Illinois. 
Woods  shot  the clerk  several times.  The clerk survived, but 
was in critical condition and permanently injured.  
    Nearly five years later, on May 18, 2015, the United States 
filed  a  juvenile  information  against  Woods,  charging  him 
with two counts of conspiracy to interfere with commerce by 
robbery,  two  counts  of  interference  with  commerce  by  rob‐
bery, and two counts of using and carrying a firearm during 
                                                 
we refer to him by name and the proceedings, previously sealed, shall be 
unsealed. 
No. 15‐2498                                                             3

a crime of violence. The government charged Woods  under 
the Juvenile Justice and Delinquency Act (“Juvenile Act”), 18 
U.S.C. § 5031 et. seq. The Juvenile Act provides that the gov‐
ernment  cannot  try  a  juvenile  for  federal  crimes  until  he  is 
transferred to adult status pursuant to the Juvenile Act. Ac‐
cordingly, at the same time that the government filed the in‐
formation  against  Woods,  it  moved  to  transfer  the  case  for 
adult prosecution.  
    Although  Woods was 20  years old at  the time the  infor‐
mation was filed, he was 15 at the time he allegedly commit‐
ted the charged offenses. Under the Juvenile Act, a juvenile is 
defined  as  “a  person  who  has  not  attained  his  eighteenth 
birthday, or for the purpose of proceedings and disposition 
under this chapter for an alleged act of juvenile delinquency 
a person who has not attained his twenty‐first birthday.” 18 
U.S.C. § 5031. In turn, under the Juvenile Act, “juvenile delin‐
quency” is defined as a violation of federal law “committed 
by  a  person  prior  to  his  eighteenth  birthday  which  would 
have been a crime if committed by an adult.” Id. 
    To  charge  Woods  under  the  Juvenile  Act,  the  Attorney 
General was required to certify that the case should be trans‐
ferred for adult prosecution because it meets certain factors, 
which  are  not  at  issue  here.  United  States  v.  Jarrett,  133  F.3d 
519, 535 (7th Cir. 1998). The Attorney General must also cer‐
tify that “there is a substantial Federal interest in the case or 
the offense to warrant the exercise of Federal jurisdiction.” 18 
U.S.C. § 5031; see id. Additionally, the government must sub‐
mit the juvenile’s court records as a jurisdictional prerequisite 
to a transfer proceeding. Id. at 535–36. Finally, if those three 
conditions are met, as they undisputedly are in this case, “the 
district  court  must  decide  whether  the  juvenile’s  transfer  to 
4                                                       No. 15‐2498 

adult status is ‘in the interest of justice.’” Id. at 536 (quoting 18 
U.S.C. § 5031). 
   Section 5032 of the Juvenile Act sets forth specific factors 
the  district  court  must  consider  in  assessing  whether  the 
transfer is in the interest of justice. This section requires the 
court to make factual findings on:  
       (1) the age and social background of the juvenile; 
       (2) the nature of the offense;  
       (3) any prior delinquency record;  
       (4)  the  present  intellectual  development  and  psycho‐
       logical maturity;  
       (5) past treatment efforts and the juvenile’s response to 
       such efforts;  
       (6) the availability of  programs to treat the  juvenile’s 
       behavioral problems. 
18 U.S.C. § 5032.   
    In this case, the district court held a hearing to receive ev‐
idence concerning these factors. At this hearing, the govern‐
ment presented as evidence a DVD containing video surveil‐
lance of the robberies, as well as an affidavit from an FBI agent 
elaborating on the details of the charged robberies. The video 
surveillance of the first robbery did not depict Woods because 
he  was  alleged  to  be  the  getaway  driver,  but  it  showed  the 
other individuals involved in the offense and showed one of 
the gang members shooting a customer. The agent’s affidavit 
also noted that a woman who had pulled up in the parking 
lot as the gang was fleeing was shot, but luckily only grazed. 
The second video showed the robbery of the Mini‐Mart and, 
according  to  the  government,  depicted  Woods  entering  the 
store with a long rifle and shooting the cashier in the chest, 
arm and hand.  
No. 15‐2498                                                       5

     The government also presented evidence from an officer 
familiar with Woods and his gang involvement, as well as tes‐
timony from Woods’s juvenile probation officer. Specifically, 
St. Louis County Police Detective Joseph Percich described, in 
detail,  the  Dead  End  Gang  involvement  in  the  area  and 
Woods’s extensive involvement with the gang. Additionally, 
Woods’s  state  juvenile‐probation  officer  testified  in  detail 
about Woods’s extensive involvement in the juvenile justice 
system and her role in providing court‐ordered supervision 
for two drug‐related charges. She explained that Woods’s first 
juvenile case was for a drug‐related charge and that, while it 
was closed, only a few months later a second juvenile petition 
was filed against him for drug‐related offenses. She also ex‐
plained that Woods was involved with the Dead End Gang 
and would not end that affiliation. She further elaborated on 
the  various  services  offered  to  Woods  and  that  “[h]e  never 
took accountability at any point.” She added that she recom‐
mended Woods for a residential program to remove him from 
the negative influences in his life, but he was rejected because 
of his “gang affiliation and his willingness to fight and cause 
harm.”  The  juvenile‐probation  officer  further  testified  that 
she had concluded “there were no additional resources that I 
could afford him,” and at that point she recommended that 
he be placed in the custody of the Division of Youth Services, 
where minors are detained in a locked, secure, residential fa‐
cility because they are a risk to society and are not benefitting 
from juvenile services. She ended her direct testimony by say‐
ing, “in the 15 years that I’ve done this work it is unfortunate 
but Leslie was the first child that I truly feared and was con‐
cerned about what harm he could do to the community.” 
  Following  the  hearing,  the  district  court  found  that 
Woods’s social background was marked by criminal activity 
6                                                              No. 15‐2498 

and gang involvement and that at his current age (one week 
shy of 21), the juvenile‐rehabilitation programs would not be 
of much benefit. The court found the second factor likewise 
supported  transfer,  given  that  Woods  was  alleged  to  have 
been involved in two violent armed robberies and had shot 
and  seriously  injured  an  individual  in  the  second  robbery. 
The third factor also supported transfer, the district court con‐
cluded,  because  Woods  had  an  extensive  juvenile  record 
starting at the age of 12 and involving more than 30 separate 
incidents  that  resulted  in  referrals  to  juvenile  court.  The 
fourth  factor  (intellectual  development  and  psychological 
maturity) the district court weighed neutrally. But the court 
found the fifth factor also weighed in favor of transfer because 
Woods had responded poorly to past treatment programs. Fi‐
nally,  the  court  found  the  sixth  factor  weighed  in  favor  of 
transfer because he was unlikely to benefit from juvenile pro‐
grams given his age. The court then concluded that the total‐
ity  of  the  factors  supported  transfer,  and  entered  an  order 
transferring Woods for adult prosecution. Woods appeals.2 
                                     II. 
    On appeal, Woods argues the district court erred in trans‐
ferring him for adult prosecution under the Juvenile Act. At 
oral argument, we asked the parties whether Woods was still 
considered a juvenile under the Juvenile Act given that he is 
now over 21 and his trial had not yet begun. We directed the 
parties to address that question in supplemental briefing. In 
their  supplemental  briefs,  the  government  and  Woods  both 

                                                 
      2 “[A]n order issued under § 5032 is immediately appealable as a col‐

lateral order…” United States v. J.J.K., 76 F.3d 870, 871–72 (7th Cir. 1996). 
No. 15‐2498                                                                       7

maintain  that  such  defendants  are  still  considered  juveniles 
under the Juvenile Act.3  
     Every circuit which has considered this issue has held that 
the Juvenile Act “permits the district court to continue to ex‐
ercise its juvenile jurisdiction where a defendant is [charged] 
while  under  twenty‐one  but  attains  the  age  of  twenty‐one 
during the criminal proceedings.” United States v. Ramirez, 297 
F.3d 185, 191–92 (2d Cir. 2002); United States v. Smith, 851 F.2d 
706, 710 (4th Cir. 1988); United States v. Martin, 788 F.2d 696, 
697–98 (11th Cir. 1986); United States v. Doe, 631 F.2d 110, 112–
13 (9th Cir. 1980). These courts reasoned that jurisdiction un‐
der the Juvenile Act is determined at the time the case is initi‐
ated, and thus, the fact the defendant later turns twenty‐one 
is  irrelevant.  Ramirez,297  F3d  at  191;  Smith,  851  F.2d  at  709; 
Martin,  788  F.2d  at  697;  Doe,  631  F.2d  at  112–13.  Further, 
Ramirez  and  Doe  explained  that  retaining  jurisdiction  under 
the  Juvenile  Act  is contemplated  by  the  statute  even  after  a 
defendant  turns  twenty‐one  because  otherwise,  in  cases 
where the defendant was nearing that milestone, “‘the gov‐
ernment would be forced either to postpone the initiation of 
a proceeding … or to rush the proceeding to its conclusion … 
Neither course is desirable.’” Ramirez, 297 F.3d at 192 (quoting 
Doe, 631 F.2d at 113). We see no reason to part ways with these 
circuits and, accordingly, we conclude that the Juvenile Act 
continues to apply even though Woods is now over twenty‐
one. We therefore consider whether the district court erred in 


                                                 
      3  We  also  asked  the  parties  whether  it  would  be  appropriate  to  use 

Woods’s name and they agreed that, if we hold transfer was appropriate, 
his identity need no longer be sealed.  
8                                                         No. 15‐2498 

ordering Woods transferred for adult prosecution under the 
Juvenile Act. 
    We review the district court’s decision to transfer a juve‐
nile for adult prosecution for an abuse of discretion. See Jarrett, 
133 F.3d at 536. In this case, the district court did not abuse its 
discretion in transferring Woods to adult court. As discussed 
below, the district court thoroughly and conscientiously con‐
sidered the factors Congress laid out for consideration. 
    The court found that the first factor, Woods’s age and so‐
cial background, weighed strongly in favor of transfer. While 
noting that Woods had a close relationship with his parents, 
the  court  added  that  he  was  placed  under  the  protection  of 
the court for more than a year because of threats his mother 
had  made.  The  court  also  looked  at  Woods’s  educational 
background and explained that he had been suspended from 
school and placed in an alternative learning program, which 
he  left  after  incidents  with  both  staff  and  a  fellow  student. 
However, he did earn his GED at a second alternative school, 
but was later incarcerated at the Division of Youth Services. 
In evaluating this factor, the court further reviewed Woods’s 
juvenile record, which included a history of charges related to 
drug possession, as well as his involvement in the Dead End 
Gang, which began when he was 13 years old. Additionally, 
the court noted that Woods had a long history of criminal ac‐
tivity which also included three adult felony convictions for 
offenses which occurred after the robberies alleged in the in‐
formation.  Taken  together,  the  court  viewed  these  facts  as 
supporting transfer, and the court did not abuse its discretion 
in reaching this conclusion.  
    The district court next considered the nature of the alleged 
offenses, which at the transfer stage requires the district court 
No. 15‐2498                                                          9

to presume the truth of the allegations. The court found this 
factor  also  weighed  heavily  in  favor  of  transfer  because  the 
crimes  charged  were  two  armed  robberies  which  involved 
multiple weapons and resulted in serious injuries. The court 
also stressed that, during the second robbery, Woods shot the 
store clerk multiple times, resulting in the clerk suffering crit‐
ical injuries and the permanent loss of the use of his right arm 
and  hand.  The  district  court  did  not  abuse  its  discretion  in 
evaluating this factor. 
    The third factor, the prior juvenile‐delinquency findings, 
the district court also found weighed in favor of transfer be‐
cause  Woods’s  juvenile  history  demonstrated  extensive  in‐
volvement with the juvenile system, an escalation of criminal 
activity, and the lack of success in rehabilitation. In evaluating 
this factor, the district court summarized six juvenile cases in‐
volving Woods, beginning with referrals for burglary and as‐
sault  when  he  was  only  13  years  old.  Again,  there  was  no 
abuse of discretion in the court’s evaluation of this factor. 
    The fourth factor, which looked at the defendant’s present 
intellectual development and psychological maturity, the dis‐
trict  court  found to be neutral.  The court noted that  Woods 
had completed his GED and that there was no indication of 
intellectual  or  psychological  deficits.  As  a  result,  the  court 
found his legal issues were “more behavioral than psycholog‐
ical or intellectual.” We see no abuse of discretion in the court 
evaluating this factor as neutral. 
   Next, the  district court considered past treatment efforts 
and Woods’s response. The district court noted that “the ju‐
venile  system  has  made  numerous  efforts  to  assist  the  De‐
fendant,  with  little  or  no  success.”  The  district  court  noted 
that Woods responded poorly to the various programs. The 
10                                                        No. 15‐2498 

court also stressed that Woods’s escalating behavior demon‐
strated that the numerous prior attempts to rehabilitate him 
did  not  have  any  positive  influence,  and  accordingly  found 
this factor weighed in favor of transfer. We also see no abuse 
of discretion in this conclusion.  
     Finally,  the  district  court  considered  the  availability  of 
programs  to  treat  Woods’s  behavioral  problems.  Here  the 
court concluded that the nature of his crimes precluded any 
form of juvenile rehabilitation in Illinois, because under the 
Illinois Juvenile Act an armed robbery committed with a fire‐
arm was not subject to juvenile proceedings. The Juvenile Act 
only provided for treatment for individuals under 21 and be‐
cause Woods was nearly 21 at the time of the hearing, he also 
wouldn’t benefit from services. The district court found this 
factor weighed in favor of transfer and again we find no abuse 
of discretion in this finding.  
    Notwithstanding the district court’s thorough and consci‐
entious  evaluation of the six  factors, Woods argues that the 
district  court  abused  its  discretion  by  ordering  him  trans‐
ferred to adult prosecution. First, Woods posits that the dis‐
trict court wrongly shifted the burden to him to prove he had 
a positive response to previous rehabilitative treatment and 
would  not  have  responded  to  current  treatment.  However, 
contrary  to  his  position,  the  district  court  did  not  place  the 
burden on Woods. Rather, the court considered the evidence 
of  Woods’s  continued  criminal  behavior  and  the  absence  of 
available state juvenile programs to conclude that Woods had 
not benefitted from, and would not in the future benefit from, 
juvenile programs. There was no abuse of discretion in that 
analysis. 
No. 15‐2498                                                         11

    Woods  also  complains  that  at  the  time  of  the  offense  he 
was  15  years  old,  and  had  the  government  promptly  filed 
charges against him, he could have benefitted from available 
juvenile programs. That is unlikely given  that, even though 
he had been offered many juvenile programs, his behavior es‐
calated to the point where at age 15 he shot and severely in‐
jured an individual. But in any event, the pertinent question 
is whether Woods would now benefit from programs and, in 
assessing this factor, it is Woods’s current age that is signifi‐
cant.  United  States  v.  Ramirez,  297  F.3d  185,  193‐94  (2d  Cir. 
2002). The district court found that because he was almost 21, 
he would not benefit from any juvenile programs, and there 
was no abuse of discretion in the court taking his age into ac‐
count to reach this conclusion.  
    Finally, Woods complains that the district court gave little 
weight to the fact that his juvenile‐probation officer had rec‐
ommended he  be placed in a program outside his mother’s 
home, but that no such placement occurred. Woods stresses 
that  the  juvenile‐probation  officer  had  determined  that  his 
mother had played a role in his reluctance to fully engage in 
the  available  juvenile  programs.  He  argues  that  the  district 
court  should  have  considered  the  state’s  failure  to  provide 
him with the recommended treatment outside of his mother’s 
influence in evaluating his response to treatment. The district 
court,  though,  discussed  Woods’s  relationship  with  his 
mother  and  her  failure  to  support  the  rehabilitative  efforts. 
The district court did not need to further elaborate on these 
facts. Further, any benefit to Woods flowing from considera‐
tion of his mother’s negative influence would be offset by the 
reason  he  was  never  placed  in  such  a  treatment  program—
Woods was so violent that no residential program would ac‐
cept him. There was no abuse of discretion here either. 
12                                                        No. 15‐2498 

   In  sum,  the  district  court  thoroughly  analyzed  each  re‐
quired factor and found that “balancing the possibility of re‐
habilitation  for  the  offender  against  the  threat  to  the  public 
posed  by  juvenile  crime  …  the  transfer  of  the  Defendant  to 
adult criminal  prosecution is in  the interest of justice.” This 
conclusion was amply supported by the record and, accord‐
ingly, there was no abuse of discretion in the district court’s 
decision to transfer Woods for adult prosecution. 
                                  III. 
    The government sought to prosecute Leslie Woods III as 
an  adult  for  multiple  criminal  counts  related  to  two  armed 
robberies  he  allegedly  committed  while  he  was  15.  After  a 
hearing on the government’s motion to transfer him to adult 
prosecution, the district court concluded that transfer was ap‐
propriate.  In  reaching  this  decision  the  district  court  thor‐
oughly analyzed the required factors and its decision was not 
an  abuse  of  discretion.  Accordingly,  we  AFFIRM  and 
REMAND for further proceedings.